DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a detection circuit” in claim 1,
“a resistance-sensitive element” in claim 1,
“a Huygens bridge circuit” in claim 2,
“a current-voltage conversion circuit” in claim 2,
“an analog-to-digital conversion circuit” in claim 2,
“a resistance-sensitive element” in claim 14, and
“a Huygens bridge circuit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (WO 2017/094604 A1) in view of Sohn et al (KR 10-2018-0047590 A).

Please note: The Takizawa et al (US 2019/0057649 A1) document is relied upon as an English language translation of the Takizawa et al (WO 2017/094604 A1) document.

Regarding claim 1, Takizawa discloses a compensation device for a display screen [e.g., Fig. 1: 10], comprising: 
a detection circuit [e.g., Fig. 1: 90] comprising a bending sensitive element [e.g., Fig. 4: 61] provided in a deformation area [e.g., Fig. 3: 12] of the display screen and configured to e.g., see Paragraphs 89-90: bending state/degree] of the bending sensitive element, 
a processor [e.g., Fig. 1: 80] configured to obtain a drift amount [e.g., Paragraph 90: ∆Vth, ∆β] of a characteristic curve [e.g., see Paragraphs 85-86, 89-90: current/voltage correspondence] of a driving transistor [e.g., Fig. 4: 61] in the deformation area according to the bending change amount, and 
adjust a driving voltage signal [e.g., see Paragraphs 89-90, 95: corrected video signal VS1; Figs. 4-5: Sj] output to the driving transistor according to the drift amount (e.g., see Paragraphs 62-96).

Takizawa does not appear to expressly disclose a detection circuit comprising a resistance-sensitive element as instantly claimed. 
However, Sohn discloses a detection circuit [e.g., Fig. 3: 700] comprising a resistance-sensitive element [e.g., Fig. 3: 600; Fig. 8: 610-640] provided in a deformation area [e.g., Fig. 3: B] of a display screen [e.g., Fig. 3: 100] and configured to detect a resistance change amount [e.g., resistance value changes] of the resistance-sensitive element, 
wherein a resistance of the resistance-sensitive element changes when the resistance-sensitive element is deformed (e.g., see Paragraphs 266-389).

Takizawa and Sohn are analogous art, because they are from the shared inventive field of bendable display detection.
Sohn’s detection circuit as Takizawa’s detection circuit, so as to accurately and inexpensively detect device bending.

Regarding claim 4, Sohn discloses the processor [e.g., Fig. 3: 400] is configured to obtain a bending degree of the deformation area according to the resistance change amount (e.g., see Paragraphs 266-389).
 
Takizawa discloses obtaining the drift amount of the characteristic curve of the driving transistor in the deformation area according to the bending degree (e.g., see Paragraphs 89-90).

Regarding claim 5, Takizawa discloses the processor is configured to adjust a voltage value or a duty cycle of the driving voltage signal output to the driving transistor according to the drift amount (e.g., see Paragraphs 89-96).

Regarding claim 6, Takizawa discloses the processor is configured to determine whether the drift amount of the characteristic curve is greater than a threshold value [e.g., LUT value(s)], and adjust the voltage value or the duty cycle of the driving voltage signal according to the drift amount in a case where the drift amount is greater than the threshold value (e.g., see Paragraphs 90-91).

Regarding claim 7, Takizawa discloses the processor is configured to obtain a change in a driving current flowing from the driving transistor according to the drift amount (e.g., see Paragraphs 89-90), increase the voltage value or the duty cycle of the driving voltage signal in a case where the driving current decreases, and reduce the voltage value or the duty cycle of the driving voltage signal in a case where the driving current increases (e.g., see Paragraph 91).

Regarding claim 11, Takizawa discloses a display screen [e.g., Fig. 1: 10], comprising: the compensation device (e.g., see Paragraph 63).

Regarding claim 12, Sohn discloses the display screen is a folding display screen [e.g., Fig. 1: 50], and the deformation area comprises a folding area [e.g., Fig. 1: E] (e.g., see Paragraph 150).

Regarding claim 13, Takizawa discloses a display device [e.g., Fig. 1: 1], comprising: the display screen (e.g., see Paragraph 62).

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 7.

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (WO 2017/094604 A1) in view of Sohn et al (KR 10-2018-0047590 A) as applied to claims 1 and 14 above, and further in view of Lee et al (US 2014/0331781 A1).

Regarding claim 2, Sohn discloses the detection circuit comprises: a Huygens bridge circuit [e.g., Fig. 8: 610-640] comprising the resistance-sensitive element and configured to generate a bridge current in a case where the resistance-sensitive element is deformed (e.g., see Paragraphs 439-484).

Sohn does not appear to expressly disclose a current-voltage conversion circuit as instantly claimed.
However, Lee discloses a Huygens bridge circuit [e.g., Fig. 2: 210; Fig. 3] comprising a resistance-sensitive element [e.g., Fig. 3: 330] and configured to generate a bridge current in a case where the resistance-sensitive element is deformed;
a current-voltage conversion circuit [e.g., Fig. 2: 220] configured to convert the bridge current into an analog voltage amount; and 
an analog-to-digital conversion circuit [e.g., Fig. 2: 230] configured to convert the analog voltage amount into a digital amount and transmit the digital amount to a processor [e.g., Fig. 2: 240], wherein the digital amount represents the resistance change amount (e.g., see Paragraphs 62-73).

Takizawa, Sohn and Lee are analogous art, because they are from the shared inventive field of bendable display detection.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Lee’s conversion circuitry to form Sohn’s detection circuit, so as to accurately and precisely detect a change in a shape of the flexible device.

Regarding claim 3, Sohn discloses the Huygens bridge circuit further comprises: 
a first resistor [e.g., Fig. 8: R2], 
a first terminal of the first resistor being electrically connected to one terminal of a power supply [e.g., Fig. 8: Vdd], 
one terminal of the resistance-sensitive element [e.g., Fig. 8: R1] being electrically connected to another terminal of the power supply, and 
a second terminal of the first resistor being electrically connected to another terminal of the resistance-sensitive element and an input terminal of [e.g., Fig. 8: Vout] the current-voltage conversion circuit; 
a second resistor [e.g., Fig. 8: R3], 
a first terminal of the second resistor being electrically connected to the one terminal of the power supply, and 
a second terminal of the second resistor being electrically connected to the another terminal of the resistance-sensitive element; and 
a third resistor [e.g., Fig. 8: R4], 
a first terminal of the third resistor being electrically connected to the another terminal of the power supply, and 
e.g., see Paragraphs 266-389).

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 2.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (WO 2017/094604 A1) in view of Sohn et al (KR 10-2018-0047590 A) as applied to claims 4 and 14 above, and further in view of Lu et al (US 2017/0025059 A1).

Regarding claim 8, Takizawa discloses obtaining the drift amount of the characteristic curve according to the bending degree (e.g., see Paragraphs 89-96).

Takizawa and Sohn do not appear to expressly disclose determining bending times as instantly claimed. 
However, Lu discloses a processor [e.g., Fig. 1: 11, 12] is further configured to determine bending times [e.g., Fig. 2: flexure count] of a deformation area according to times of occurrence of the resistance change amount, and obtain a drift amount [e.g., Fig. 2: ∆Vth] of a characteristic curve [e.g., Fig. 4] according to the bending times (e.g., see Paragraphs ).

Takizawa, Sohn and Lu are analogous art, because they are from the shared inventive field of bendable display detection.
Lu’s bending time determination with Takizawa’s and Sohn’s detection circuit, so as to prevent deterioration of the display due to usage.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claims 4 and 8.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (WO 2017/094604 A1) in view of Sohn et al (KR 10-2018-0047590 A) as applied to claim 1 above, and further in view of Lee et al (US 2014/0331781 A1) and Frey et al (US 2013/0082970 A1).

Regarding claim 9, Takizawa and Sohn do not appear to expressly disclose a piezoelectric or piezoresistive layer as instantly claimed. 
However, Lee discloses using a strain gauge [e.g., Fig. 3: 330] to form a resistive element [e.g., Fig. 3: 320] in a bridge circuit.
Takizawa, Sohn and Lee are analogous art, because they are from the shared inventive field of bendable display detection.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Lee’s bridge circuit to form Sohn’s detection circuit, so as to accurately and precisely detect a change in a shape of the flexible device.

Frey discloses a strain gauge comprising a piezoelectric thin film structural layer or a piezoresistive material layer [e.g., Fig. 2: 212] (e.g., see Paragraph 59).

Takizawa, Sohn, Lee and Frey are analogous art, because they are from the shared inventive field of bendable display detection.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Frey’s piezoelectric or piezoresistive layer to form Lee’s strain gauge, so as to reliably measure force without structural cracking.

Regarding claim 10, Frey discloses the resistance-sensitive element comprises: 
a first electrode layer [e.g., Fig. 3: 304; Paragraph 81: lower stratum of 1st transparent conductive adhesive layer], and 
a second electrode layer [e.g., Fig. 3: 308; Paragraph 81: upper stratum of 2nd transparent conductive adhesive layer]; 
a first optically clear adhesive layer [e.g., Paragraph 81: upper stratum of 1st transparent conductive adhesive layer] and 
a second optically clear adhesive layer [e.g., Paragraph 81: lower stratum of 2nd transparent conductive adhesive layer], 
wherein the first optically clear adhesive layer and the second optically clear adhesive layer are between the first electrode layer and the second electrode layer (e.g., see Paragraph 81); and 
e.g., Fig. 3: 312; Paragraph 81: piezoelectric layer] between the first optically clear adhesive layer and the second optically clear adhesive layers (e.g., see Paragraphs 81-82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to compensation devices.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
10 September 2021